 Case 2:19-cv-05405-SDW-LDW Document 1 Filed 02/11/19 Page 1 of 8 PageID: 1



UNITED STATES DISTRICT COURT
NEWARK DIVISION OF NEW JERSEY

ANDREW PROKOS,                                         Case No.:

                                                     PLAINTIFF’S COMPLAINT FOR
                         Plaintiff,                         (1) COPYRIGHT
                                                          INFRINGEMENT; (2)
           - against -                                   VIOLATIONS OF THE
                                                         DIGITAL MILLENIUM
                                                           COPYRIGHT ACT
VALUABLE           TECHNOLOGIES,         INC.,   and        (17 U.S.C. §1202)
DOES 1-10,                                                 JURY TRIAL DEMANDED
                         Defendants.



       Plaintiff Andrew Prokos (“Plaintiff”), by and through his undersigned attorney, hereby prays

for relief based on the following:

                                      JURISDICTION AND VENUE

         1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et seq.

         2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338 (a) and

(b).

         3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a) in that

Defendant Valuable Technologies, Inc.’s principal place of business is in this district, and this is

the judicial district in which a substantial part of the acts and omissions giving rise to the claims

occurred.

                                             PARTIES

         4. Plaintiff Andrew Prokos is a renowned professional photographer. He is a resident of

the state of New Jersey and does business in this judicial district.




                                                   1
                                              COMPLAINT
 Case 2:19-cv-05405-SDW-LDW Document 1 Filed 02/11/19 Page 2 of 8 PageID: 2



       5. Plaintiff is informed and believes and thereon alleges that Defendant Valuable

Technologies, Inc.(“Defendant”) is a Delaware corporation authorized to and operating under the

laws of New Jersey with its principal place of business in Bergen County, New Jersey.

       6. Defendants DOES 1-10, inclusive, are other parties not yet identified who have

infringed Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights, or

have engaged in one or more of the wrongful practices alleged herein. The true names, whether

corporate, individual or otherwise, of Defendants 1 through 10, inclusive, are presently unknown

to Plaintiff, who therefore sues said Defendants by such fictitious names, and will seek leave to

amend this Complaint to show their true names and capacities when same have been ascertained.

       7. Plaintiff is informed and believes and thereon alleges that at all times relevant hereto

each of the Defendants was the agent, affiliate, officer, director, manager, principal, alter-ego,

and/or employee of the remaining Defendants and was at all times acting within the scope of

such agency, affiliation, alter-ego relationship and/or employment; and actively participated in or

subsequently ratified and adopted, or both, each and all of the acts or conduct alleged, with full

knowledge of all the facts and circumstances, including, but not limited to, full knowledge of

each and every violation of Plaintiff’s rights and the damages to Plaintiff proximately caused

thereby.

                  CLAIMS RELATED TO PLAINTIFF’S PHOTOGRAPH

       8. Plaintiff is a renowned professional artist who earns his livelihood through the sale and

licensing of his photographs and photography services.

      9. Plaintiff created a photograph of the Columbus Circle sometime between 2011 and

2012. This photograph (the “Subject Photograph”) is the subject of this dispute. The title of the

photograph is “COLUMBUS-CIRCLE-VIEW-VT-1000PX1.jpg.” The photograph is an original


                                                  2
                                             COMPLAINT
 Case 2:19-cv-05405-SDW-LDW Document 1 Filed 02/11/19 Page 3 of 8 PageID: 3



photograph composed by Mr. Prokos. Plaintiff is the owner of the photograph, which was

registered with the United States Copyright Office before the infringement at issue. A true and

correct copy of the photograph is reproduced below:




      10. Plaintiff is informed and believes and thereon alleges that Defendants operate a

website at www.moviebeam.com, where they promote and advertise their business.

      11. Plaintiff’s investigation revealed that Defendants, and each of them, were displaying

Plaintiff’s Subject Photograph (“Infringing Photograph”) on their website,

(www.moviebeam.com), without Plaintiff’s authorization. Defendants used the Infringing

Photographs to market and advertise Defendants’ own businesses.

      12. Defendants do not and never had authorization to use the Subject Photograph.

      13. A true and correct screenshot of Defendants’ infringing use of the Subject Photograph

on their website is reproduced below:

                                                3
                                           COMPLAINT
Case 2:19-cv-05405-SDW-LDW Document 1 Filed 02/11/19 Page 4 of 8 PageID: 4



      14. “Infringing Photograph”;




                                FIRST CLAIM FOR RELIEF
                (For Copyright Infringement – Against all Defendants, and Each)
      15. Plaintiff repeats, re-alleges, and incorporates herein by reference as though fully set

forth, the allegations contained in the preceding paragraphs of this Complaint.

      16. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, had access to the Subject Photograph, including, without limitation, through viewing the

Subject Photograph on the World Wide Web.

      17. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, used and displayed the Subject Photograph on www.moviebeam.com.

      18. Plaintiff is informed and believes and thereon alleges that the Infringing Photograph

used by Defendants and shown above, uses the same elements, composition, colors,



                                                4
                                           COMPLAINT
Case 2:19-cv-05405-SDW-LDW Document 1 Filed 02/11/19 Page 5 of 8 PageID: 5



arrangement, subject, lighting, angle, and overall appearance of the Plaintiff’s Subject

Photograph and are identical or at least substantially similar to Plaintiff’s Subject Photograph.

       19. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, infringed Plaintiff’s copyright by copying the Subject Photograph and publishing and

displaying the Infringing Photograph to the public, including without limitation, on

www.moviebeam.com without Plaintiff’s authorization or consent.

       20. Due to Defendants’, and each of their, acts of infringement, Plaintiff has suffered

general and special damages in an amount to be established at trial.

       21. Due to Defendants’ acts of copyright infringement as alleged herein, Defendants, and

each of them, have obtained direct and indirect profits they would not otherwise have realized

but for their infringement of Plaintiff’s rights in the Subject Photograph. As such, Plaintiff is

entitled to disgorgement of Defendants’ profits directly and indirectly attributable to Defendants’

infringement of his rights in the Subject Photograph in an amount to be established at trial.

       22. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, have committed acts of copyright infringement, as alleged above, which were willful,

intentional and malicious, which further subjects Defendants, and each of them, to liability for

statutory damages under Section 504(c)(2) of the Copyright Act in the sum of up to one hundred

fifty thousand dollars ($150,000.00) per infringement. Within the time permitted by law, Plaintiff

will make his election between actual damages and statutory damages.

                               SECOND CLAIM FOR RELIEF
(For Violations of the Digital Millennium Copyright Act (17 U.S.C. §1202 – Against all
                                      Defendants, and Each)

       23.     Plaintiff repeats, re-alleges, and incorporates herein by reference as though fully

set forth, the allegations contained in the preceding paragraphs of this Complaint.


                                                  5
                                             COMPLAINT
Case 2:19-cv-05405-SDW-LDW Document 1 Filed 02/11/19 Page 6 of 8 PageID: 6



      24.        Plaintiff is informed and believes and thereon alleges that Defendants, and each

of them, violated 17 U.S.C. §1202 by intentionally removing and/or altering the copyright

management information, in the form of Plaintiff’s name as the author and owner of the

copyrighted material, on at least one copy of the Subject Photograph, and distributing copyright

management information with knowledge that the copyright management information had been

removed or altered without authority of the copyright owner or the law, and distributing and

publicly displaying the material, knowing that copyright management information had been

removed or altered without authority of the copyright owner or the law, and knowing, or, with

respect to civil remedies under section 1203, having reasonable grounds to know, that the

conduct would induce, enable, facilitate, or conceal an infringement of any right under this title.

            25. The above conduct is in violation of the Digital Millennium Copyright Act and

exposes Defendants, and each of them, to additional and enhanced common law and statutory

damages and penalties pursuant to 17 USC § 1203 and other applicable law.

       26.      Plaintiff is informed and believes and thereon alleges that Defendants, and each of

their, conduct as alleged herein was willful, reckless, and/or with knowledge, and Plaintiff

resultantly seeks enhanced damage and penalties.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff prays for judgment as follows:

Against all Defendants, and Each:

       With Respect to Each Claim for Relief:

             a. That Defendants, and each of them, as well as their employees, agents, or anyone

                acting in concert with them, be enjoined from infringing Plaintiff’s copyright in

                the Subject Photograph, including, without limitation, an order requiring


                                                 6
                                            COMPLAINT
Case 2:19-cv-05405-SDW-LDW Document 1 Filed 02/11/19 Page 7 of 8 PageID: 7



              Defendants, and each of them, to remove the Infringing Photographs from any

              print, web, or other publication owned, operated or controlled by any Defendant.

          b. That Plaintiff be awarded all profits of Defendants, and each of them, plus all

              losses of Plaintiff, plus any other monetary advantage gained by the Defendants,

              and each of them, through their infringement, the exact sum to be proven at the

              time of trial, and, to the extent available, statutory damages as available under the

              17 U.S.C. § 504, 17 U.S.C. §1203, and other applicable law.

          c. That a constructive trust be entered over any revenues or other proceeds realized

              by Defendants, and each of them, through their infringement of Plaintiff’s

              intellectual property rights;

          d. That Plaintiff be awarded his attorneys’ fees as available under the Copyright Act

              U.S.C. § 101 et seq.;

          e. That Plaintiff be awarded his costs and fees under the statutes set forth above;

          f. That Plaintiff be awarded statutory damages and/or penalties under the statues set

              forth above;

          g. That Plaintiff be awarded pre-judgment interest as allowed by law;

          h. That Plaintiff be awarded the costs of this action; and

          i. That Plaintiff be awarded such further legal and equitable relief as the Court

              deems proper.



       Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P. 38 and the

7th Amendment to the United States Constitution.




                                                 7
                                              COMPLAINT
Case 2:19-cv-05405-SDW-LDW Document 1 Filed 02/11/19 Page 8 of 8 PageID: 8



Dated: February 11, 2019          Respectfully submitted:

                                  LAW OFFICES OF PAUL S. HABERMAN LLC

                                         /s/ PSH
                                  By:    ___________________________________
                                         Paul S. Haberman (PH 2771)
                                         19 Engle Street
                                         Tenafly, New Jersey 07670
                                         (201) 564-0590 (phone)
                                         (201) 767-2087 (fax)
                                         psh@paulhabermanlaw.com
                                         Attorney for Plaintiff


                                  By: /S/ Michael D. Steger
                                          Michael D. Steger
                                          Law Offices of Michael D. Steger, PC
                                          30 Ramland Road, Suite 201
                                          Orangeburg, NY 10962
                                          (845) 359-4600 (phone)
                                          (845) 689-2155 (fax)
                                          msteger@steger-law.com
                                          Attorney for Plaintiff
                                          (not admitted in New Jersey)




                                     8
                                COMPLAINT
